     Case 1:21-mj-00113-PJG ECF No. 12, PageID.22 Filed 03/16/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

        Plaintiff,
                                                           Hon. Philip J. Green
v.
                                                           Case No. 1:21-mj-00113
JOHN WILLIS ALEXANDER,

      Defendant.
________________________________/
                                      ORDER

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a Criminal Complaint with receipt of

ammunition which has been shipped or transported in interstate or foreign commerce

while under indictment in violation of 18 U.S.C. § 922(N). The government sought

defendant John Willis Alexander’s detention on the basis of that he poses a danger to

the community, 18 U.S.C. § 1342(f)(1), and that he poses a significant risk of flight,

18 U.S.C. § 3142(f)(2)(A). The Court conducted an evidentiary hearing on March 15,

2021, at which defendant was represented by counsel.

       Having considered the evidence presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record, the Court finds that the government has not met its burden of

establishing by preponderant evidence that defendant poses a significant risk of non-

appearance but has proven by clear and convincing evidence that defendant poses a

danger to the community. The Court finds, as explained on the record, that there is
   Case 1:21-mj-00113-PJG ECF No. 12, PageID.23 Filed 03/16/21 Page 2 of 2




no condition or combination of conditions that will ensure the appearance of

defendant and the safety of the community.



      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on March 16, 2021.




                                              /s/ Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge




                                        2
